internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom p si plr-122714-98 ate date legend company trust operating partnership reit national trust company dear this letter responds to your representatives' letter dated date and subsequent correspondence written on behalf of company requesting the following rulings concerning a transaction involving a charitable_remainder_unitrust company is a permissible grantor of the trust the trust qualifies as a charitable_remainder_trust under sec_664 and of the internal_revenue_code the transfer of partnership units to the trust and subsequent exchange of the partnership units for common_stock of reit should not be recharacterized for federal_income_tax purposes as the conversion of the partnership units into reit stock by the company followed by the subsequent contribution of the reit stock to the trust by the company al plr-122714-98 the satisfaction of the debt by the operating partnership or its general_partner during a semi-monthly period for allocating partners’ varying shares in partnership items in which the trust does not hold any partnership units prevents the trust from holding the partnership units subject_to acquisition_indebtedness under sec_514 the conversion of partnership units to shares of common_stock in reit will not result in unrelated_business_taxable_income ubti to the trust and the conversion will therefore not generate a tax_liability to the trust or adversely affect the trust's federal_income_tax exemption on the basis of the facts submitted the trust will not recognize ubti from activities of the operating partnership neither the ownership nor sale of shares of common_stock in reit results in any ubti to the trust facts company a limited_liability_company is treated as a partnership for federal tax purposes company proposes to contribute appreciated real_property that is encumbered by debt to a limited_partnership the operating partnership for units in the operating partnership partnership units reit a non-public real_estate_investment_trust intended to qualify as a real_estate_investment_trust under sec_856 is the general_partner of the operating partnership it is anticipated that when encumbered property is contributed to the the operating partnership uses an interim-closing-of-the-books allocation method with a semi-monthly convention for allocating partners’ varying shares in partnership items operating partnership the partnership will almost immediately pay the debt on the day of each month the partnership will close its books under the operating partnership's agreement encumbered property can only be contributed during the first half of each month and charitable donations of the interests in the operating partnership can be made only during the second half of each month it is anticipated that a charitable_organization will not hold interests in the operating partnership during any semi-monthly period in which the operating partnership receives contributions of encumbered property section a and addendum a of the operating partnership’s agreement provides that a limited_partner in the operating partnership may not convert its partnership units to shares of common_stock in reit for a period of two years from the date the limited_partner acquires its partnership units if the limited_partner is a non- lis plr-122714-98 profit or charitable_remainder_trust under sec_664 and such entity received the partnership units for less than full consideration the two-year period shall be calculated from the date that the donor of the partnership units acquired the units compare example in sec_1_701-2 of the income_tax regulations company anticipates holding the partnership units for two years and then transferring them to the trust the trust may then exchange the partnership units for common_stock in reit the trust would then hold the reit stock as an investment or for future sale the trust will pay a unitrust_amount to company for years and the remainder to charity an organization described in sec_170 sec_170 sec_2055 and sec_2522 the unitrust_amount will initially be the lesser_of trust income or six percent of the net fair_market_value of the trust's assets the unitrust_amount will flip to a fixed percentage_payout of six percent upon the sale_or_exchange of interests in the operating partnership or the reit stock for marketable assets the reit stock is not publicly traded national trust company will serve as the crt's trustee ruling_request law and analysis nothing in sec_664 or the applicable regulations prohibits a limited_liability_company from being a grantor of a charitable_remainder_unitrust permissible grantor of trust thus company is a ruling_request under sec_664 a charitable_remainder_unitrust is a_trust that provides for the distribution of the unitrust_amount at least annually for life or a term of years to one or more persons at least one of which is not a charitable_organization with an irrevocable remainder_interest to be held for the benefit of or paid over to a qualified charitable_organization the value of the remainder_interest must be at feast percent of the net fair_market_value of the property contributed to the trust under sec_664 the unitrust_amount is a fixed percentage of the net fair_market_value of the trust's assets valued annually instead of the amount in sec_664 sec_664 provides that the unitrust_amount can be a the amount of trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of trust income which is in excess of the amount required to be distributed under sec_664 to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the required amounts aif plr-122714-98 sec_1_664-3 provides that the governing instrument may provide that the trust will pay not less often than annually the amount described in sec_664 for an initial period and then pay the amount described in sec_664 for the remaining years of the trust if the governing instrument contains certain requirements described in sec_1_664-3 sec_1_664-3 provides that the unitrust_amount must be payable to or for_the_use_of a named person or persons at least one of which is not an organization described in sec_170 sec_1_664-3 provides that the period for which the unitrust_amount is payable begins with the first year of the charitable_remainder_trust and continues either for the life or lives of a named individual or individuals or for a term of years not to exceed years only an individual or an organization described in sec_170 may receive an amount for the life of an individual sec_7701 defines a person to include an individual a_trust estate partnership_association company or corporation the trust will pay a unitrust_amount to company for a term of years with the remainder to charity it has been represented that the company is a partnership for federal tax purposes thus company is a permissible recipient of the unitrust_amount under sec_1_664-3 the governing instrument of the trust contains provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 accordingly the trust will qualify as a charitable_remainder_unitrust for federal_income_tax purposes for any year in which it continues to meet the definition of and functions exclusively as a charitable_remainder_unitrust for such year the trust will be exempt from taxes imposed by subtitle a unless it has any ubti under sec_512 and the applicable regulations ruling_request the determination of whether the transfer of partnership units to the trust by the company and subsequent exchange of the partnership units for common_stock of reit should be recharacterized for federal_income_tax purposes as the conversion of the partnership units into reit stock by the company followed by the subsequent contribution of the reit stock to the trust by the company depends on all the facts surrounding the transfer and can only be decided on examination of the federal income plr-122714-98 tax returns of the parties involved by the district director's office see 62_tc_684 697_f2d_473 2d cir revrul_78_197 1978_1_cb_83 and notice_99_36 ilr b ruling_request sec_664 provides that a charitable_remainder_unitrust for any taxable_year is not subject_to any_tax imposed by this subtitle unless the trust for the year has ubt within the meaning of sec_512 determined as if part ili of subchapter_f applied to the trust sec_512 provides in part that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it 'ess the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided by sec_512 sec_514 provides in part that in computing under sec_512 the ubti for any year there shail be included with espect to each debt-financed_property as an item_of_gross_income derived from an unrelated_trade_or_business an amount which is the same percentage of the total gross_income derived during the taxable_year from or on account of such property as a the average_acquisition_indebtedness for the taxable_year with respect to the property is of b the average amount of the adjusted_basis of such property during the period it is held by the organization during such taxable_year sec_514 defines the term acquisition_indebtedness if an exempt_organization is a member of a partnership that incurs debt to acquire investment_property the proportionate income distributable to the exempt partner is subject_to tax under sec_512 and sec_514 see example in sec_1_514_c_-1 any income from debt-financed_property held by a partnership is attributed to the partner because the debt on the property transferred to the operating partnership will be paid and satisfied almost immediately by the time the partnership units are transferred to the trust neither the partnership units nor the general real_estate_assets of the operating partnership will be subject_to debt or constitute debt-financed_property thus we conclude on the basis of the facts and representations of company and assuming that company's representation of the interim-closing-of-the-books method is an accurate description of the tax effect that the trust will receive no debt-financed_property transferred to it by company l12 plr-122714-98 accordingly we rule that the satisfaction of the debt by the operating partnership or its general_partner during a semi-monthly period for allocating partners’ varying shares in partnership items in which the trust does not hold any partnership units will prevent the trust from holding the partnership units subject_to acquisition_indebtedness under sec_514 ruling_request sec_512 provides modifications referred to in sec_512 sec_512 provides that there shall be excluded all gains or losses from the sale exchange or other_disposition of property other than inventory or property_held_primarily_for_sale to customers in the ordinary course of trade_or_business because the transfer of the partnership units by the trust to reit for common_stock of reit is a modification under sec_512 we rule that the conversion of partnership units to shares of common_stock in reit will not result in ubti to the trust we express no opinion as to any other tax_liability that may or may not be incurred as a result of the sale_or_exchange of partnership units for common_stock of reit ruling_request company has represented that for the period that the trust owns an interest in the operating partnership the operating partnership will be operated so as not to generate any ubti as defined by sec_512 to its partners based strictly on such representation we rule that on the basis of the facts submitted the trust will not recognize ubti from activities of the operating partnership ruling_request sec_512 excludes from tax under sec_512 dividends and other enumerated items of income as stated above sec_512 excludes gain or losses from sale exchange or other_disposition of property revrul_66_106 1966_1_cb_151 holds that amounts distributed from a real_estate_investment_trust to an exempt_organization are treated as dividends and thus are excluded from ubti assuming that the distributions by the real_estate_investment_trust are made out of its earning and profits and therefore were dividends within the meaning of sec_316 lada plr-122714-98 i accordingly we rule that ownership of shares of common_stock in reit resulting in payments out of the earnings_and_profits of reit constituting dividends within the meaning of sec_316 will not result in ubti to the trust by virtue of sec_512 sale of the common_stock of reit by the trust will not result in ubti by the trust by virtue of sec_512 we express no opinion on the federal tax consequences of the transaction under the provisions of any other section of the code specifically we express no opinion on whether reit is a real_estate_investment_trust under sec_856 in addition no opinion is expressed regarding the federal tax treatment of any conditions existing at the time of of effects resulting from the transaction that are not specifically covered by the rulings above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representatives sincerely yours ble ffl cibo jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
